Case 4:14-cr-40028-TSH Document 437 Filed 04/23/20 Page 1 ef 2
o-

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
V.

JAMES MERRILL AND
CARLOS WANZELER,

Gir Ol WY ES Ud¥ 020¢

SSYW 40 LOIdtS!
LYNOD LOIYLSIG '$

Criminal No. 14 CR 40028-TSH

Memon ee” No” Nene” Ne” ee ee eee” ee ee”

 

NOTICE OF APPEARANCE

Please enter the appearance of Harold B. Murphy and Andrew G. Lizotte on behalf of

Stephen B. Darr as he is the trustee of the Chapter 11 bankruptcy estates of TelexFree, LLC,

TelexFree, Inc., and TelexFree Financial, Inc. in Case No. 14-40987-MSH (the “Trustee”). The

Trustee has an interest in this case by means of the Restitution Order dated July 11, 2017 [docket

entry 367].

Respectfully Submitted,

STEPHEN B. DARR,

CHAPTER 11 TRUSTEE OF TELEXFREE INC.,
TELEXFREE LLC, AND TELEXFREE
FINANCIAL, INC.,

By his attorneys,

/s/ Harold B. Murphy

Harold B. Murphy (BBO #362610)
Andrew G. Lizotte (BBO #559609)
Murphy & King, Professional Corporation
One Beacon Street

Boston, Massachusetts 02108

Telephone: (617) 423-0400

Email: hmurphy@murphyking.com

J01340 SHYATO NI
qld
Case 4:14-cr-40028-TSH Document 437 Filed 04/23/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Harold B. Murphy, certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first class mail to non-registered participants.

/s/ Harold B. Murphy
773496
